DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The disclosure is objected to because it contains an embedded hyperlink and/or other form of browser-executable code. Applicant is required to delete the embedded hyperlink and/or other form of browser-executable code; references to websites should be limited to the top-level domain name without any prefix such as http:// or other browser-executable code. See MPEP § 608.01.
Specifically, embedded hyperlinks are included in paragraphs [0046] and [0048] of the specification.
Claim Rejections - 35 U.S.C. § 112
The following is a quotation of 35 U.S.C. § 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. § 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 11-13 and 15-20 are rejected under 35 U.S.C. § 112(b) or 35 U.S.C. § 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. § 112, the applicant), regards as the invention.
In claim 11, the recitations of “the mobile computing device” at lines 3 and 4 are unclear and indefinite because no such mobile computing device is recited or defined in any of the preceding claim language. While the preceding claim language does define a “computing device” this device is not clearly recited or defined as being “mobile” so that it is unclear if the language of claim 11 is intended to refer to this previously recited computing device or some other device entirely. Therefore, claim 11 fails to clearly point out and distinctly claim the invention.
In addition the recitations of “the user” at line 4 of claim 11, line 2 of claim 12, and line 3 of claim 13 are also indefinite because none of the preceding claim language recites or otherwise defines any user, so that it is unclear who the user is or how the user relates to the rest of the claimed invention. Similarly, the recitations of “the vehicle” at line 2 of claim 12 and line 2 of claim 13 are also unclear and indefinite because there is no vehicle recited or otherwise defined by any of the preceding claim language.
In claim 15, the recitations of “the image” at lines 4 and 12 and of “the received image” at lines 5-6 are indefinite because none of the preceding claim language recites or defines any such image, so that it is unclear what this image is, how it might be received, or how it relates to the rest of the claimed invention. The recitations of “the image” and “the camera” at line 3 of claim 20 are similarly indefinite, so that claims 15 and 20 each fails to clearly point out and distinctly claim the invention. Claims 16-19 are variously dependent from an indefinite claim and are therefore also indefinite.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

A timely filed terminal disclaimer in compliance with 37 C.F.R. § 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See M.P.E.P. § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in M.P.E.P. § 2159. See M.P.E.P. § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 C.F.R. § 1.321(b). 

The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-5, 8, 11, 14-15, and 20 of U.S. Patent No. 11,010,641. Although the claims at issue are not identical, they are not patentably distinct from each other because the invention variously defined by the claims of the instant application are either anticipated by or obvious in view of the patent variously stipulated by the claims of the ‘641 patent.
With respect to claim 1 of the instant application, claim 1 of the ‘641 patent stipulates a method to be performed by a computing device (lines 1-2) comprising: receiving an image from a camera (line 3); inputting the image into a convolution model loaded into a memory of the computing device and configured to generate a set of object detections for objects appearing in the received image and a set of segmented environment blocks (lines 5-9), the convolution model comprising: a plurality of parameters associated with a plurality of layers of the convolution model (lines 11-12), the layers comprising a subset of encoding layers and a subset of decoding layers (lines 14-15), with at least one skip connection between the encoding layers and the decoding layers (lines 16-17); a function relating the image and the parameters to the set of object detections and the set of segmented environment blocks (lines 30-32); and providing the set of object detections and the set of segmented environment blocks to a server computing device (lines 33-35). In addition, claim 1 of the ‘641 patent also stipulates that the subset of decoding layers further comprises a set of paired detector block heads for generating object detections of a large size (lines 17-20), as further defined by claim 2 of the instant application; that the subset of decoding layers further comprises a linknet block and a set of paired detector head blocks for generating object detections of a medium size (lines 21-23), as further set forth in claim 3 of the instant application; that the subset of decoding layers further comprises a linknet block and a set of paired detector head blocks for generating object detections of a small size (lines 24-26), as further recited by claim 4 of the instant application; that the subset of decoding layers further comprises a linknet block and at least one up-sampling layer to generate the set of segmented environment blocks (lines 27-29), as further required by claim 5 of the instant application; and that the computing device is a mobile computing device (line 1), as further set forth in claim 14 of the instant application. Finally, dependent claims 2-5, 8, 11, and 14-15 of the ‘641 patent stipulate substantially identical additional limitations as defined in corresponding dependent claims 6-9, 10, 11, and 12-13 of the instant application, so that the invention defined by these claims are also anticipated by the invention stipulated in the claims of the  ‘641 patent.
With respect to claim 15 of the instant application, claim 20 of the ‘641 patent stipulates a non-transitory computer-readable storage medium of a computing device storing instructions that, when executed by a computer processor of the computing device cause the computing device to (lines 1-4): input the image into a convolution model loaded into a memory of the computing device and configured to generate a set of object detections for objects appearing in the received image and a set of segmented environment blocks (lines 7-11), the convolution model comprising: a plurality of parameters associated with a plurality of layers of the convolution model (lines 13-14), the layers comprising a subset of encoding layers and a subset of decoding layers (lines 16-17), with at least one skip connection between the encoding layers and the decoding layers (lines 18-19); a function relating the image and the parameters to the set of object detections and the set of segmented environment blocks (lines 32-34); and provide the set of object detections and the set of segmented environment blocks to a server computing device (lines 35-37). In addition, claim 20 of the ‘641 patent further stipulates that the subset of decoding layers further comprises a set of paired detector block heads for generating object detections of a large size (lines 19-22), as further required by claim 16 of the instant application; that the subset of decoding layers further comprises a linknet block and a set of paired detector head blocks for generating object detections of a medium size (lines 23-25), as further set forth in claim 17 of the instant application; that the subset of decoding layers further comprises a linknet block and a set of paired detector head blocks for generating object detections of a small size (lines 26-28), as further defined in claim 18 of the instant application; and that the subset of decoding layers further comprises a linknet block and at least one up-sampling layer to generate the set of segmented environment blocks (lines 29-31), as further required by claim 19 of the instant application.
While none of the claims of the ‘641 patent specifically stipulates a non-transitory computer readable medium wherein the objects identified in the set of object detections are physically located in the environment and are captured within the image by the camera, wherein: the objects comprise discrete shapes around which bounding boxes can be placed, the objects are represented by a number of pixels located in the image, and the objects are one of a plurality of object types, as further set forth in claim 20 of the instant application, the method stipulated by claim 2 of the ‘641 patent stipulates a method that includes identical further limitations. Because the implementation of methods such as that stipulated by the claims of the ‘641 patent are commonly and routinely implemented using programming instructions that are conventionally stored on such non-transitory computer readable media, the subject matter defined by claim 20 of the instant application would have been obvious to one of ordinary skill in the art in view of the method stipulated by claim 2 of the ‘641 patent.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The cited prior art was cited by the examiner in the parent application, and copies of the cited non-patent literature references were provided in the parent application.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Andrew Johns whose telephone number is (571) 272-7391.  The examiner in normally available Monday through Friday, typically between 6:15 am and 2:45 pm Eastern Time.  The examiner may also be contacted by e-mail using the address: andrew.johns@uspto.gov.  (Applicant is reminded of the Office policy regarding e-mail communications.  See M.P.E.P. § 502.03)

If attempts to reach the examiner are unsuccessful, the examiner’s supervisor, Edward Urban, can be reached at (571) 272-7899.  The fax phone number for this art unit is (571) 273-8300.  In order to ensure prompt delivery to the examiner, all unofficial communications should be clearly labeled as “Draft” or “Unofficial.”





A. Johns
17 October 2022
/Andrew W Johns/Primary Examiner, Art Unit 2665